                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                8:17CR127
                                            )
      vs.                                   )
                                            )
CARLOS RAMOS                                )                  ORDER
                                            )
                    Defendant.              )


      This matter is before the court on the defendant’s unopposed Motion for
Continuance [84]. The defendant remains incapacitated and unable to travel. For good
cause shown,

      IT IS ORDERED that the defendant’s unopposed Motion for Continuance [84] is
granted, as follows:

      1. The jury trial, now set for November 5, 2019, is continued to January 7, 2020.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and January 7, 2020, shall be deemed excludable time in any computation of
         time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).

      DATED: October 30, 2019.

                                                BY THE COURT:


                                                s/ Michael D. Nelson
                                                United States Magistrate Judge
